Citation Nr: 0931349	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-21 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chloracne, to include as 
secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the Veteran also appealed a claim for 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  However, in a February 2008 rating 
decision, the RO granted service connection for PTSD.  Thus 
the issue is no longer before the Board.  


FINDINGS OF FACT

1.  A September 1999 Board decision denied service connection 
for a skin disorder to include as secondary to exposure to 
Agent Orange.  It was held that there was no evidence of any 
skin condition during service, no evidence of any skin 
condition, including chloracne within one year of separation 
of service, and no nexus between the Veteran's service and a 
current skin condition.  

2.  The evidence received since the September 1999 Board 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for chloracne, to include as secondary to 
herbicide exposure. 




CONCLUSIONS OF LAW

1.  The September 1999 decision that denied service 
connection for a skin disorder to include exposure to 
herbicides became final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
service connection for chloracne, to include as secondary to 
herbicide exposure.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in December 2003, February 2004, and 
February 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in their possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Review of the record reveals that the February 2007 letter 
also essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated May 1994, the RO denied service 
connection for a skin condition as a result of Agent Orange 
exposure.  The RO found that the service medical records did 
not show any skin condition during service and the available 
medical records did not show chloracne to a compensable 
degree within one year of discharge from active service.  The 
Veteran appealed and in a September 1999 Board decision, the 
Board similarly found that the Veteran did not currently have 
chloracne nor did he have chloracne within one year of 
separation from service.  Additionally the Board found no 
competent medical evidence of a nexus between the Veteran's 
current skin disorder and his active service.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the September 1999 
Board decision included the Veteran's available service 
treatment records, a private medical opinion dated March 
1998, a VA examination dated January 1998, an employee 
private health record, and a hearing.  

The September 1999 Board decision denied service connection 
for a skin condition on the basis that there was no evidence 
of any skin condition during service, no evidence of any skin 
condition, including chloracne within one year of separation 
of service, and no nexus between the Veteran's service and a 
current skin condition.  

In December 2003, the appellant submitted a claim to reopen 
service connection for a skin condition to include as 
secondary to Agent Orange exposure.  The evidence received 
since the September 1999 final decision included VA treatment 
records, an Agent Orange examination, and a statement from 
the Veteran that he'd had his current skin disorder since 
1971.  

VA treatment records reflected treatment for skin disorders, 
including dermatitis, pruritus, and prurigo nodularis.  The 
Agent Orange examinations dated March 1981, December 1984, 
and June 1988 that noted that the Veteran reported he was 
exposed to Agent Orange while in Vietnam and complained of a 
rash since 1971 in the groin, trunk, arms, and buttocks 
regions.  The December 1984 dermatological consult indicated 
diagnoses of superficial folliculitis, erythresma in the 
groin area, and possible acne vulgaris on the face.  The June 
1988 diagnosis of residuals of tinea cavaris with scattered 
old acneform lesions was provided.  

None of the newly received evidence contains evidence of a 
diagnosis of chloracne nor does it contain medical evidence 
of a nexus between the Veteran's current skin disorder and 
his active service.  As stated above, available service 
treatment records were silent to any treatment or diagnosis 
of a skin condition.  Post-service treatment records show a 
diagnosis of and treatment for pruritus, and prurigo 
nodularis.  Agent Orange registration examinations similarly 
noted skin disorders including, superficial folliculitis, 
erythresma in the groin area, and possible acne vulgaris on 
the face.  There was, however, no evidence that any of the 
Veteran's skin disorders was related to his active service, 
including to exposure to Agent Orange.  Thus, the Veteran 
failed to provide any objective evidence of a diagnosis of 
chloracne.  Also the Veteran failed to provide any objective 
medical evidence of a nexus between his diagnosed skin 
disorders, including pruritus with prurigo nodularis, and his 
active duty.  As such, the new records and statements 
submitted cannot be considered new and material evidence to 
reopen claims for service connection for chloracne, to 
include as due to exposure to Agent Orange.  

For these reasons, the Board finds that the evidence received 
since the September 1999 Board decision is either cumulative 
of the evidence previously of record or is insufficient, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for service connection, 
and does not raise a reasonable possibility of substantiating 
the claims for service connection for chloracne, to include 
as secondary to herbicide exposure.  Accordingly the Board 
finds that new and material evidence has not been received to 
reopen service connection for chloracne, to include as 
secondary to herbicide exposure.  


ORDER

New and material evidence not having been received, reopening 
of service connection for chloracne, to include as secondary 
to herbicide exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


